DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the claim states that the epoxy resin component “consists of a solid epoxy resin,” but dependent claims 5 and 6 specify additional resins present in the epoxy resin component. The epoxy resin component cannot “consist of” a solid epoxy component but also contain additional epoxy components, as the transitional phrase “consisting of” closes the epoxy resin component to additional ingredients. Claims 2-3 and 5-9 are rejected due to their dependency from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/174924. Hirayama, US 2016/0070029 is an English-language equivalent to WO 2014/174924, and will be cited herein. 
Regarding claims 1 and 2, Hirayama teaches a photosensitive composition for making an optical waveguide (Abstract), the composition comprising an epoxy resin (¶ [0027]-[0028]), a photo-cationic polymerization initiator (¶ [0038]-[0041]), and a bisphenol-A epoxy resin (¶ [0029]-[0030]) that corresponds to that claimed “solid semi-aliphatic bifunctional epoxy resin” of claim 1 and 2. Hirayama teaches examples in which the content of aromatic ring-containing epoxy resin is greater than 65 wt% (¶  Table 1 of pg. 7).

Regarding claim 3, Hirayama teaches that the semi-aliphatic bifunctional epoxy resin may be present in an amount of 30 wt% (¶ [0062]).

Regarding claims 5 and 6, Hirayama teaches various examples containing an additional polyfunctional epoxy resin (e.g. a cresol novolak epoxy resin) and bifunctional epoxy resin other than the bisphenol-A epoxy resin (e.g., a fluorene skeleton-containing epoxy resin) that are present in the claimed amounts (¶ [0062], Table 1 of pg. 7). 

Regarding claims 7-9, Hirayama teaches an optical waveguide made from the resin composition, the waveguide comprising a cladding layer on a substrate and a core layer provided in a pattern on the cladding layer for transmission of an optical signal, with the cladding layer or core layer made from a cured product of the resin composition (¶ [0048]-[0057]), and teaches a hybrid flexible printed wiring board comprising such a waveguide (¶ [0053]).

Response to Arguments
Applicant's arguments filed 6-03-2021 have been fully considered but they are not persuasive. Regarding the resin composition of Hirayama, Applicant argues that Hirayama does not teach the any liquid epoxy components would likely overcome the present rejections.
Also regarding the teachings of Hirayama, Applicant argues that Hirayama’s bisphenol A epoxy cannot correspond to the claimed “solid semi-aliphatic bifunctional epoxy” because the present specification discloses that bisphenol-A is intended to be the “bifunctional epoxy resin other than the solid semi-aliphatic bifunctional epoxy resin.” This argument is unpersuasive because the bisphenol A of Hirayama is a solid semi-aliphatic bifunctional epoxy, in accordance with all the limitations of claim 1. While Applicant appears to have intended bisphenol A epoxy resin to correspond to a different component in the composition, this intention is not reflected in the present claim 1 in a manner that distinguishes the present invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

/IAN A RUMMEL/               Primary Examiner, Art Unit 1785